DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-15 are objected to because of the following informalities:
Claim 1 starts “Package of a food product comprising…” The Examiner believes the claim is intended to instead start “A package of a food product comprising…”
Similarly claims 10 and 14 start “Method for the production of a package…” and “Scooping tool…”, respectively. The Examiner believes the claims are intended instead to start “A method for the production of a package…” and “A scooping tool…”
Along those same lines, the Examiner believes claims 2-9 are intended to start “The package according to…”; claims 11-13 are intended to start “The method according to…”; and claim 15 is intended to start “The scooping tool according to…”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said creasing line" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the tool body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said creasing line" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the cast polypropylene package" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said creasing line" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suttle (US 1657325).
Regarding Claim 14

	Suttle teaches a scooping tool (below – Fig. 1, 3) formed by a blank of cardboard, obtained from a sheet of coupled cardboard comprising at least a first and a second layer (see 

[AltContent: textbox (Creasing line)][AltContent: arrow]
    PNG
    media_image1.png
    476
    545
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    529
    703
    media_image2.png
    Greyscale


Suttle does not specifically teach the at least first and second layers being glued together by means of an adhesive.
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the at least first and second layers of cardboard being glued together by means of an adhesive, as using an adhesive to bond together multiple layers to create a single piece of cardboard is well known in the art.  Applicant has not disclosed that the at least first and second layers being glued together by means of an adhesive provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of the at least first and second layers being glued together by means of an adhesive does not provide patentable distinction over the prior art of record. See MPEP 2143 (I)(D).

Allowable Subject Matter
Claims 1, 2, 4-6, 8, 10, 11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Closest prior art – Cross (US 2008/0110885) – teaches a package of a food product comprising a container (Fig. 1, 9) and a sealing membrane (8) connected to the mouth edge of the container and a scooping tool (1) for picking up the product, fixed to the surface of the sealing membrane; the tool (3) is a flattened body of cellulosic or wood-cellulosic material, shaped like a spatula. However, Cross does not teach the sealing foil (or membrane) has a plastic surface, and the tool is fixed to said surface of the sealing foil (or membrane) by ultrasound welding, in the absence of an added adhesive material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art – Suttle (US 1657325) – teaches a majority of the Applicant’s invention. However, Suttle does not teach said creasing line is a groove having a depth not exceeding the thickness of said first layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733  

/DON M ANDERSON/Primary Examiner, Art Unit 3733